internal_revenue_service department of the treasury number release date index numbers washington dc re person to contact telephone number refer reply to cc psi b09-plr-132330-01 date date legend decedent date trust date date date date date date date date date caregiver trust trust trust trust trust plr-132330-01 trust trust step-grandchild step-grandchild step-grandchild charity stepdaughter dollar_figurea dollar_figureb dollar_figurec dollar_figured corporation dear this is in response to your letter dated date requesting a ruling under sec_2601 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent executed a revocable_trust agreement trust on date and amended it on date date date date date and date corporation is the trustee of the trust paragraph of the trust as amended provides for the payment of debts and taxes upon decedent’s death paragraph of the trust provides that after providing for the payments contemplated in paragraph the trustee shall divide the remaining trust property including property to which the trustee is entitled under decedent’s will into four separate trusts one of which shall consist of one-half of such trust property and shall be designated the charitable_trust each of the other three shall consist of one- sixth of trust’s property and be designated respectively by the names of decedent’s three step-grandchildren step-grandchild step-grandchild and step-grandchild the trustee is directed to immediately distribute the principal of the charitable_trust to charity paragraph of the trust directs that caregiver a non-skip_person to decedent be paid dollar_figurea per year in monthly installments these payments are to be made out of income and to the extent income is insufficient out of principal of the respective trusts named for decedent’s step-grandchildren plr-132330-01 paragraph subsection a of the trust provides that from the trusts of the step-grandchildren the trustee shall pay to the beneficiary for whom a_trust is named and his or her descendants such part or all of the income and principal of the trust at such times as the trustee believes desirable for the best interests and welfare of the beneficiary and his or her descendants in that order and as a group considering the desirability of supplementing their respective incomes or assets and all other circumstances and factors the trustee believes pertinent all undistributed_income is to be accumulated and from time to time added to principal paragraph subsection b of the trust provides that if a beneficiary for whom a_trust is named dies before the complete distribution of principal from the trust the principal and undistributed_income of the trust shall be distributed to or for the benefit of his spouse and descendants or such religious charitable scientific or educational_purposes in such proportions and subject_to such trusts powers and conditions that beneficiary may provide and appoint by will specifically referring to this power to appoint paragraph subsection c of the trust provides that any part of a_trust not effectively disposed of by any other provision shall be divided and allocated on the death of the last to die of the beneficiary for whom the trust is named and decedent per stirpes among the living descendants of the beneficiary or if none then per stirpes among the then living descendants of the nearest lineal ancestor of the beneficiary who was also a descendant of stepdaughter and of whom one or more descendants then are living or if none then per stirpes among stepdaughter’s then living descendants paragraph subsection d of the trust provides that when a descendant of a step-grandchild for whom a_trust is named reaches thirty years of age the trustee shall distribute the remaining principal of the trust to him or her paragraph subsection e of the trust provides that on the day preceding the end of twenty-one years after the death of the last to die of decedent’s husband’s descendants living on date and decedent the trustee shall distribute any property then held in a_trust to the beneficiary for whom the trust is named decedent died on date the trustee divided each step-grandchild’s trust into three trusts trust a which consisted of dollar_figureb trust b which consisted of dollar_figurec and an annuity_trust which consisted of dollar_figured the division and allocation were provisional because the trustee was not certain that the generation-skipping_transfer gst tax applied to decedent for step-grandchild trust a has been designated as trust and trust b has been designated as trust for step-grandchild trust a has been designated as trust and trust b has been designated as trust for step- grandchild trust a has been designated as trust and trust b has been designated as trust the annuity trusts have been consolidated into trust and will continue to pay an annuity to caregiver for her life any amount in trust at caregiver’s death will be divided and allocated among the trusts named for decedent’s step-grandchildren plr-132330-01 the executor of decedent’s estate timely filed a federal estate_tax_return form_706 on date in accordance with the requirements of sec_26_2601-1 of the generation-skipping_transfer_tax regulations the executor attached to schedule r of form_706 a sworn statement stating decedent was under a mental_disability to change the disposition of her property from date until her death and certifications of decedent’s physicians stating that decedent was incompetent to handle her own affairs during the period of time that each physician treated decedent the certifications cover the entire period of time from date until decedent’s death the internal_revenue_service service issued an estate_tax closing letter for decedent’s estate on date the trustee proposes to merge trust a and trust b for each step-grandchild into a single trust for the step-grandchild the trustee has requested a ruling under chapter of the internal_revenue_code that under b c of the tax_reform_act_of_1986 act each of the trusts created under trust is exempt from the generation-skipping_transfer gst tax and each trust a and b which are named for a step-grandchild of decedent may be merged into a separate trust that will be exempt from gst tax sec_2601 of the code imposes a tax on every generation-skipping_transfer made after date under b c of the tax_reform_act_of_1986 the tax does not apply to any generation-skipping transfer-- i under a_trust to the extent such trust consists of property included in the gross_estate of a decedent other than property transferred by the decedent during his life after the date of the enactment of the act or reinvestments thereof or ii that is a direct_skip that occurs by reason of the death of any decedent but only if such decedent was on the date of the enactment of the act under a mental_disability to change the disposition of his property and did not regain his competence to dispose_of such property before the date of death sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides in part that if an individual was under a mental_disability to change the disposition of his or her property continuously from date until the date of his or her death the provisions of chapter do not apply to any generation-skipping transfer-- a under a_trust as defined in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual other than property transferred by or on behalf of the individual during the individual’s life after date or b which is a direct_skip other than a direct_skip from a_trust that occurs by reason of the death of the individual sec_26_2601-1 provides that the term mental_disability means mental incompetence to execute an instrument governing the disposition of the individual’s property whether or not there was an adjudication of incompetence and regardless of whether there has been an appointment of a guardian fiduciary or other plr-132330-01 person charged with either the care of the individual or the care of the individual’s property sec_26_2601-1 provides that if there has not been a court adjudication that the decedent was mentally incompetent on or before date the executor must file with form_706 either- a certification from a qualified physician stating that the decedent was- i mentally incompetent at all times on and after date and ii did not regain competence to modify or revoke the terms of the trust or will prior to his or her death or sufficient other evidence demonstrating that the decedent was mentally incompetent at all times on and after date as well as a statement explaining why no certification is available from a physician and any judgment or decree relating to the decedent’s incompetency that was made after date sec_26_2601-1 provides that the items in sec_26_2601-1 and will be considered relevant but not determinative in establishing the decedent’s state of competency sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust exempt from the gst tax under sec_26_2601-1 sec_26_2601-1 and sec_26_2601-1 will not cause the trust to lose its exempt status under sec_26_2601-1 a modification will not cause a_trust that was irrevocable on date to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer according to the facts as represented the principal of trust trust trust trust trust trust and trust consists of property that was included in decedent’s gross_estate and decedent’s form_706 included a certification regarding decedent’s mental_disability from each physician who treated decedent from date until her death because the required statements were filed with the form_706 on date and the service issued an estate_tax closing letter on date the service has accepted that decedent was under a mental_disability to change the disposition of her property continuously from date until her death plr-132330-01 because decedent was under a mental_disability to change the disposition of her property continuously from date until her death the provisions of b c of the tax_reform_act_of_1986 apply to each of the trusts and thus the provisions of chapter of the internal_revenue_code will not apply to any generation-skipping_transfer made from the trusts in addition the trustee proposes to merge each step-grandchild’s separate trusts for step-grandchild trust will merge with trust for step-grandchild trust will merge with trust for step-grandchild trust will merge with trust in this case the merger of the trusts will not result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer thus the mergers will not result in a shift in beneficial_interest to a lower generation beneficiary or extend the time for vesting of any beneficial interests in the trusts for purposes of sec_26_2601-1 accordingly we conclude that the merged trusts will continue to be exempt from the gst tax except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
